Citation Nr: 0335299	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a mental disorder. 

2.  Entitlement to a permanent and total disability rating 
for pension purposes. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA), Jackson, Mississippi 
regional office (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no evidence of the veteran suffering from a 
mental disorder during service; the record does not contain 
competent medical evidence relating any current mental 
disorder to the veteran's period of active military service.

3.  The veteran is not in receipt of disability benefits from 
the Social Security Administration (SSA) and is not a patient 
in a nursing home.

4.   The veteran was born in 1948, has reported attending 
four years of high school, last worked in 1990 in the field 
of maintenance; there is no evidence of record suggesting 
that the veteran is incapable of full time employment due to 
disability.


CONCLUSIONS OF LAW

1.  A mental disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303(d) (2003).

2.  The veteran is not permanently and totally disabled for 
pension purposes.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.2, 3.3(a)(3) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the October 
2002 statement of the case (SOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.

An October 2001 letter informed the appellant of what 
information and evidence needed to be supplied, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was also 
notified of what evidence he must obtain to successfully 
prosecute his claim, what evidence VA had obtained and that 
VA had assisted him in attempting to obtain evidence that he 
had identified as relevant to his claim.  Additionally, the 
veteran was informed of the provisions of 38 C.F.R. § 3.159 
(2003).  In correspondence dated November 2001, the veteran 
indicated that the medical records relevant to his claim 
could be found at VAMC Jackson, and he requested a VA 
examination.  Outpatient treatment records from VAMC Jackson 
are associated with the claims folder. The veteran underwent 
a VA examination in November 2001, and a report of that 
examination is presently also associated with the claims 
folder.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in October 2001, nearly two years prior 
to the Board's consideration of this case.  Furthermore, 
neither the veteran nor his representative has indicated the 
presence of any additional materials required to properly 
adjudicate the veteran's claim.    

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  "In line of 
duty" means an injury incurred or aggravated during a period 
of active military service unless such injury was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of the veteran's abuse 
of alcohol or drugs. 38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by the VA.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n); see 38 C.F.R. §§ 3.301, 3.302.

Regulations provide that alcohol abuse and drug abuse, unless 
they are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct."  See 
38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).

With respect to alcohol and drug abuse, section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990 prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301.  

In a recent opinion, the General Counsel reiterated that 38 
U.S.C.A. § 105(a)  precludes direct service connection for a 
disability that is a result of a veteran's own abuse of 
alcohol or drugs for purposes of all VA benefits.  See 
VAOPGCPREC 7-99.  The statute precludes compensation for (a) 
primary alcohol abuse disabilities and (2) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.

The veteran's service induction examination, dated March 
1969, is negative for any finding of a mental disorder.  A 
Report of Psychiatric Evaluation dated February 1971 
mentioned a diagnosis of transient adjustment reaction, but 
the examiner noted that the veteran was not psychotic, and 
that he should be able to finish his tour without undue 
problems.  The veteran was cleared for any further 
administrative decision deemed appropriate by command.

The remainder of veteran's service medical records is 
negative for any complaint of or treatment for any type of 
mental disorder, as is his service separation examination, 
dated June 1971.

The veteran underwent a VA psychiatric examination in May 
1991.  Pursuant to that examination, the veteran indicated 
that he consumed nine bottles of wine and one case of beer 
per week, and that he had received several DUI citations.  
The examiner noted that the primary problem appeared to be 
alcohol abuse.  The veteran also exhibited some signs of 
impaired memory suggesting possible dementia secondary to 
alcohol abuse.  The diagnosis was alcohol abuse and 
dependence, with possible dementia (secondary).

Outpatient treatment records dated February and March 1998 
from Forrest General Hospital are silent as to any complaint 
of or treatment for mental disorder. 

A report of psychiatric consultation dated September 2002 is 
also associated with the claims folder.  The veteran 
indicated that he heard voices and suffered from thoughts 
that he could not get out of his head.  He indicated that he 
stayed away from people most of the time.  He also indicated 
that he started smoking when he was about 13 and drinking 
when he was 14.  The veteran reported drinking 6 quarts of 
beer a day or one fifth of whiskey a day.  His last drink was 
consumed on the evening before the examination.  He also 
reported a history of chain smoking, but that he now smoked 
1.5 packs per day.  He also indicated that he smoked 
marijuana every day and that the last time he smoked 
marijuana was also on the previous evening.  The veteran 
indicated that he was arrested approximately five years 
earlier for shooting at a group of people who he thought were 
talking about him.  The veteran was found to have alcohol 
dependence with cannabis abuse, and exhibited alcohol induced 
depression.     

The patient was enrolled in an alcohol-drug dependence 
program.  The veteran exhibited no evidence of imminent 
danger to others at the time of examination.

The veteran claims that service connection should be granted 
for a mental disorder.  However, the Board notes that the 
only current diagnoses are for alcohol dependence and alcohol 
induced depression.  The veteran's alcohol abuse has not been 
related to his period of active duty in the military by any 
competent authority.  Indeed, the veteran has indicated that 
he has abused drugs and alcohol for most of his life.  The 
veteran's currently diagnosed disabilities neither occurred 
in nor were caused by service.  Although service connection 
may be presumed for mental condition if this condition is 
manifested to a compensable degree within one year after 
military discharge, the first objective evidence of a 
potential mental disorder does not occur until approximately 
20 years after discharge from service. 

Further, even if the veteran's current mental disorder was 
linked to his period of active military service, as noted 
above, no compensation shall be paid if a veteran's 
disability is the result of his own willful misconduct.  See 
38 U.S.C.A. § 105;  38 C.F.R. §§ 3.1, 3.301.  In summary, the 
Board finds that the veteran's diagnosed alcohol dependence 
and alcohol induced depression were not present during or 
otherwise related to his period of service.  As such, a basis 
for granting service connection does not exist. 

Pension

Under the provisions of 38 U.S.C.A. § 1521 (West 2002), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
that are not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Rating Schedule.  The "average person" standard is outlined 
in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  
This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  See 38 C.F.R. § 4.25.  In 
determining the combined figure, non-service-connected 
disabilities are evaluated under the same criteria as 
service-connected disabilities.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by showing that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and, if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  

Additionally, if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2).

The Board notes that the veteran born in 1948.  In his 
initial 1991 application for benefits, the veteran reported 
that he completed four years of high school, and listed his 
employment experience as being part time in the field of 
"maintenance" for a gravel truck company.  He indicated 
that he last worked for the company in 1990.  

The Board further notes that during the pendency of the 
veteran's appeal, on December 27, 2001, the President signed 
the "Veterans Education and Benefits Expansion Act of 2001," 
(VEBEA).  38 U.S.C.A. § 1502 (West 2002).  In pertinent part, 
that law amended 38 U.S.C.A. § 1502 to establish that a 
veteran will be considered permanently and totally disabled 
if he is a patient in a nursing home for long-term care due 
to disability or if he has been determined to be disabled for 
the purposes of receipt of SSA benefits.  The amendments were 
effective September 17, 2001.  VEBEA, § 206(a), Pub. L. No. 
107-103, 115 Stat. 976 (2001).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, there is no evidence of record suggesting 
that the veteran is in receipt of SSA disability benefits or 
is a resident in a nursing home such that entitlement to 
nonservice-connected pension may be established on the basis 
of the new legislation.  Therefore, the new legislation is 
not more favorable to the veteran's claim. 

A general medical examination of the veteran was conducted in 
May 1991.  This revealed that the veteran suffered mildly 
from a variety of pathologies.  Specifically, the examiner 
noted the following impression: paresthesia left side with 
unknown etiology, rotator cuff tendonitis, alcohol abuse and 
dependence, possible dementia related to the veteran's 
alcohol abuse, bronchitis, hypertension, history of 
constipation, degenerative disc disease of the cervical 
spine, and possible alcohol related liver disease.

Vision and audio examinations were negative for any 
pathology.

Radiological testing revealed that the cervical spine 
exhibited a narrowing of the C3-C4, C4-C5, and C5-C6 
intervertebral disc spaces.  No appreciable interval change 
was noted.  No fractures or dislocations were demonstrated.

No osseous or articular abnormalities of the left ankle were 
demonstrated.  The chest was found to be normal; the heart 
was not enlarged and there was no evidence of acute pulmonary 
infiltrates.
 
The left shoulder was found to exhibit no osseous or 
articular abnormalities. 

In a rating decision dated September 1991, the RO rated the 
veteran's non-service connected pathologies as follows for 
purposes of determining whether or not the veteran met the 
scheduler requirements of 38 C.F.R. 3.321(b) with regard to 
basic entitlement to pension:

		Ulcers: 10%
		Hypertension: 10%
   		Left shoulder injury, rotator cuff tendinitis: 0%
		Hearing Loss: 0%
		Tinnitus: 0%
		Bronchitis: 0%
		History of Constipation: 0%
		Degenerative disc disease of the cervical spine: 0%
		Paresthesia, left side: 0%

The combined disability was rated as 20% and found not to 
meet the scheduler requirements and consideration under 38 
C.F.R. 3.321(b).
	 
The veteran underwent a subsequent VA medical evaluation in 
November 2001.  The veteran claimed that he suffered from 
cervical degenerative disease, bronchitis, and heart disease.  
The veteran was given a comprehensive medical evaluation.

The veteran's ears and eyes were negative for any pathology.

The veteran's cardiovascular system was negative for history 
of high blood pressure or other problems.  The heart was 
normal.  Examination revealed a regular rate without murmur, 
rub, or gallop.  The PMI was not displaced.  The precordium 
was not hyperactive.  There was no peripheral edema, and the 
veteran's pulse was 84.

The veteran's lungs were clear to auscultation and percussion 
without rales, rhonchi, or wheezes.

The veteran complained of gas, bloatedness, and constipation.  
There was no history of peptic ulcer disease or indigestion. 
The abdomen was flat without organomegaly or masses.  Bowel 
sounds were normoactive.

The endocrine system was negative for history of diabetes or 
thyroid problems.  

Examination of the neck revealed tender cervical muscles.  
There was crepitation on movement of the neck.  X-rays of the 
neck did show severe degenerative disc disease at all levels, 
with hardly any motor or sensory loss to the upper 
extremities.  The impression was degenerative disc disease of 
the cervical spine.  The examiner noted that he saw no reason 
why the veteran could not handle his own affairs with his 
neck disorder.

The diagnosis following the examination was dyspepsia, and 
the above mentioned degenerative disc disease.  Hypertension 
was ruled out. 

The aforementioned report of VA psychiatric examination dated 
September 2002 indicated that the veteran exhibited no 
delusions.  In addition, no auditory, visual, or olfactory 
hallucinations were noted. No suicidal or homicidal ideations 
were noted, or obsessions or compulsions.  The veteran was 
found to be alcohol dependent, with cannabis abuse and 
alcohol induced depression.  The Axis III diagnosis was no 
general medical problems.  

In reviewing the findings from the veteran's recent VA 
examinations, the Board notes that the veteran's overall 
level of health is similar to, if not better than the level 
of health noted on the initial 1991 VA examination report.  
The disorders indicated on the initial examination report 
have either failed to increase in intensity or tested 
negatively at the time of examination in 2001.  The only 
indication that the veteran's overall condition had worsened 
in the 2001 examination report is the aforementioned 
degenerative disc disease.  

The Board notes that new regulations with respect to rating 
diseases and injuries of the spine became effective September 
26, 2003, and were published in the Federal Register on 
August 27, 2003 (68 Fed. Reg. 51454-51458).  However, whether 
the veteran's degenerative disc disease is evaluated under 
the old rating schedule or the new, it is noted that the 
veteran's disability is slight, and falls within the 10 
percent disabling category.  Even if the veteran's spinal 
disorder was evaluated at 20 percent disabling, it would have 
no impact on his combined disability evaluation with regards 
to determining his pension eligibility.  Any adjustment made 
to his currently evaluated combined disability evaluation of 
20 percent would be minor and fall short of the required 
schedular rating criteria for awarding pension benefits under 
38 C.F.R. 3.321(b).   

Even a combined disability evaluation of 30 or 40 percent 
(combining a 10 or 20 percent rating for degenerative disc 
disease of the cervical spine with the previous 10 percent 
ratings for hypertension and ulcers) clearly fails to meet 
the required criteria.

Further, the Board notes that any current finding of a mental 
disorder and the veteran's diagnosed alcohol dependence stem 
directly from the veteran's willful misconduct in the form of 
voluntary alcohol abuse.  As noted above, no compensation 
shall be paid if a veteran's disability is the result of his 
own willful misconduct.  See 38 U.S.C.A. §§ 1521(a); 
38 C.F.R. § 3.301(b).  Accordingly, the veteran's diagnosis 
of alcohol dependence and alcohol induced depression may not 
be considered in computing an overall disability rating. 

When a veteran fails to meet the percentage requirements, but 
meets basic eligibility criteria and is unemployable, 
consideration of 38 C.F.R. § 3.321(b)(2) is appropriate.  38 
C.F.R. § 4.17(b).  In turn, 38 C.F.R. § 3.321(b)(2) provides 
that where the veteran does not meet the percentage 
requirements of the VA Schedule For Rating Disabilities, 38 
C.F.R. Part 4, but is unemployable by reason of his age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extraschedular 
basis is warranted.

It is the Board's conclusion that the evidence does not 
support a finding that the veteran is unemployable by reason 
of his disabilities, age, occupational background, or other 
factors.  As set out above, the veteran suffers from no 
pathology that interferes with his ability to function and 
perform the normal skills of day-to-day life.  Further, there 
is no indication that the veteran has been frequently 
hospitalized. In addition, the VA physician who examined the 
veteran's cervical spine (probably his most serious 
impairment that is not of willful misconduct etiology) 
indicated that he should be able to handle his affairs with 
the neck disorder.

Under the foregoing circumstances, the Board does not 
consider the veteran to have met the criteria for awarding a 
permanent and total disability rating for pension purposes, 
and therefore, the veteran's appeal in this regard is denied.   
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.301(b); See Sabonis V. 
Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to service connection for a mental disorder is 
denied.

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes is denied; entitlement 
to extra-schedular entitlement to pension under the 
provisions of 38 C.F.R. § 3.321(b)(2) is also denied.  






	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



